Case: 4:17-cv-02455-CDP Doc. #: 160-1 Filed: 05/21/19 Page: 1 of 21 PageID #: 4131




    Appellate Case: 19-8011   Page: 1   Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 1of17
                                                             2 of 21 PagelD
                                                                     PageID #:
                                                                            #: 4075
                                                                               4132



                            UNITED STATES DISTRJCT COURT
                            EASTERN DISTRJCT OF MISSOURI
                                  EASTERN DIVISION

 MALEEHA AHMAD, et al.,                           )
                                                  )
              Plaintiffs,                         )
                                                  )
        vs.                                       )          Case No. 4:17 CV 2455 CDP
                                                  )
 CITY OF ST. LOUIS, MISSOURI,                     )
                                                  )
              Defendant.                          )

                             MEMORANDUM AND ORDER

        This matter is before the Court on plaintiffs' motion for class certification.

 The matter has been fully briefed and is now ripe for decision. 1 For the following

 reasons, the motion to certify will be granted, with the class redefined by the Court

 as set forth below.

                                           Background

        The parties rely upon the Court's familiarity with the underlying facts and

 issues based upon the preliminary injunction hearing held in this matter on October

 18, 19, and 23, 2017. As the parties also rely upon evidence submitted at that

 hearing and refer to the Court's November 15, 2017 order granting preliminary

 relief, the Court will not restate that evidence here. In further support of

 certification plaintiffs offer the following additional evidence: Since the hearing,
 1
  The parties did not request a hearing on the motion for class certification, and the Court deems
 a hearing unnecessary as the issue is one capable of resolution on the briefs.




                                             A - 002
     Appellate Case: 19-8011       Page: 2      Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 23 of
                                                                of 17
                                                                   21 PagelD
                                                                      PageID #:
                                                                             #: 4076
                                                                                4133



 four St. Louis City police officers who patrolled the protests at issue here have

 been indicted in this Court for allegedly unlawful activities undertaken during the

 protests. Case No. 4: 18 CR 975 CDP/JMB. Three of the indicted officers face

 federal civil rights charges for beating an undercover detective they mistook for a

 protestor. 2 These officers allegedly expressed widespread enthusiasm for using

 force against protestors and acknowledged that officers routinely destroyed

 protestors' cameras and cell phones during protests. Plaintiffs also offer deposition

 testimony from police officers who purport to have little to no recollection or

 understanding of the preliminary injunction entered by this Court on November 15,

 201 7, and who cannot testify to any change in police policy or procedure resulting

 from the preliminary injunction.

        Plaintiffs Maleeha Ahmad, W. Patrick Mobley, and Pamela Lewczuk seek to

 certify a putative class consisting of "persons who will in the future participate in

 expressive activity that is intended or perceived as a protest of police at a

 traditional public or designated public forum within the City of St. Louis." Ahmad

 participated in the protests and was maced. Mobley allegedly had his cell phone

 illegally seized and searched when he was caught filming an arrest during the

 protests. Police allegedly deleted the video without his consent, threatened to

 manufacture evidence to arrest him, and accused him of property damage before
 2
   Two of the indicted officers are also charged with interfering with the subsequent investigation
 into their conduct by destroying evidence and/or lying to investigating officials.

                                                 2


                                             A - 003
     Appellate Case: 19-8011       Page: 3      Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 34 of
                                                                of 17
                                                                   21 PagelD
                                                                      PageID #:
                                                                             #: 4077
                                                                                4134



 telling him to leave or face arrest. Lewczuk is a legal observer who was allegedly

 exposed to chemical agents by police on several occasions while observing the

 protests. She was also arrested during the mass arrest on the evening of September

 17, 2017, and alleges that she was subject to unlawful arrest and the gratuitous use

 of force, including chemical agents, despite complying with all police commands.

        Defendant does not address the post-hearing evidence offered by plaintiffs.

 Instead, it argues that class certification is inappropriate for several reasons,

 addressed below. 3

                           Standards Governing Class Certification

         "To be certified as a class, plaintiffs must meet all of the requirements of

 Rule 23(a) and must satisfy one of the three subsections of Rule 23(b)." In re St.

 Jude Med., Inc., 425 F.3d 1116, 1119 (8th Cir. 2005) (citing Amchem Prods., Inc.

 v. Windsor, 521 U.S. 591, 614 (1997)). Plaintiffs carry the burden of showing that

 they have met those requirements. See Luiken v. Domino's Pizza, LLC, 705 F .3d

 370, 372 (8th Cir. 2013). This burden is met only if, "after a rigorous analysis,"

 the Court is convinced the Rule 23 requirements are satisfied. Comcast Corp. v.


 3
   It also invites the Court to reconsider its prior ruling that plaintiffs have standing to bring their
 claims, which the Court declines to do. Plaintiffs have standing because they have demonstrated
 both an objectively reasonable self-censorship of the exercise of their first amendment rights
 based upon defendant's allegedly unconstitutional conduct and an intent to speak despite a
 realistic danger of sustaining retaliatory injury inflicted by defendant as a result of their exercise
 of constitutionally protected rights. See Missourians for Fiscal Accountability v. Klar, 830 F.3d
 789, 794 (8th Cir. 2016).

                                                    3

                                               A - 004
     Appellate Case: 19-8011         Page: 4       Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 45 of
                                                                of 17 PageID #:
                                                                   21 PagelD #: 4078
                                                                                4135



 Behrend, 569 U.S. 27, 33 (2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

 3 3 8, 341 (2011) ). Rigorous analysis may further "entail overlap with the merits of

 the plaintiffs underlying claim," because "[t]he class determination generally

 involves considerations that are enmeshed in the factual and legal issues

 comprising the plaintiffs cause of action." Comcast, 569 U.S. at 33-34 (internal

 quotation marks and citations omitted). However, the Court's inquiry on a motion

 for class certification is "tentative," "preliminary," and "limited." In re Zurn Pex

 Plumbing Prod. Liab. Litig., 644 F.3d 604, 613 (8th Cir. 2011). "Rule 23 grants

 courts no license to engage in free-ranging merits inquiries at the certification

 stage." Amgen Inc. v. Connecticut Ret. Plans & Trust Funds, 568 U.S. 455, 466

 (2013 ). "Merits questions may be considered to the extent-but only to the

 extent-that they are relevant to determining whether the Rule 23 prerequisites for

 class certification are satisfied." Id. "[The Court's] primary task is not to

 determine the final disposition of a plaintiffs claims, but instead to examine

 whether those claims are appropriate for class resolution." Postawko v. Missouri

 Department of Corrections, 910 F.3d 1030, 1037 (8th Cir. 2018) (citing In re Zurn,

 644 F.3d at 613).

                                    A certainability

       Defendant argues that class certification should be denied because the

 proposed class is not adequately defined and ascertainable. Defendant contends


                                            4

                                         A - 005
    Appellate Case: 19-8011    Page: 5     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed:05/07/19
                                              05/21/19 Page:
                                                       Page:5of17   PageID#:#:4079
                                                             6 of 21PagelD     4136



 that the class cannot be adequately defined because it uses the vague terms of

 "protest," "protest of police," "expressive activity," and "public forum."

 Defendant also complains that the class definition is not directed to the issues

 raised in the case or limited in time or to lawful activity. Ascertainability is not a

 "separate, preliminary requirement" of class certification, but rather an implicit one

 enforced through a rigorous analysis of Rule 23's requirements. Sandusky

 Wellness Ctr., LLC v. Medtox Sci., Inc., 821F.3d992, 996 (8th Cir. 2016);

 McKeage v. TMBC, LLC, 847 F.3d 992, 998 (8th Cir. 2017). One way for a class

 to be ascertainable is for "its members [to] be identified by reference to objective

 criteria." Id. "As a general matter, less precision is required of class definitions

 under Rule 23(b)(2) than under Rule 23(b)(3), where mandatory notice is required

 by due process." Multi-Ethnic Immigrant Workers Organizing Network v. City of

 Los Angeles, 246 F.R.D. 621, 630 (C.D. Cal. 2007).

       While the Court disagrees that the terms used in the proposed class

 definition are vague, it concludes that the class definition should be redefined to

 make the class more readily ascertainable and to better reflect the issues in the

 case, which does not include protestors engaged in violent, unlawful activity. It is

 well within the discretion of the Court to redefine the proposed class definition to

 address the problems raised by defendant rather than to simply deny class

 certification, and plaintiffs request the Court do so if the class definition is deemed


                                             5

                                          A - 006
    Appellate Case: 19-8011     Page: 6     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed:05/07/19
                                              05/21/19 Page:
                                                       Page: 67 of
                                                                of 17
                                                                   21 PagelD
                                                                      PageID#:#:4080
                                                                                4137



 inappropriate. See Rawlings v. ADS Alliance Data Sys., Inc., 2015 WL 3866885,

 at *4 (W.D. Mo. June 23, 2015). Therefore, the Court will redefine the proposed

 class as follows:

       persons who will in the future participate in or observe non-violent public
       demonstrations and/or who record such public demonstrations and/or police
       activities at the public demonstrations for the exercise of constitutional
       rights of free speech and assembly in the City of St. Louis.

 Class definitions should avoid criteria that are subjective, but the terms

 "demonstration" and "non-violent" are objectively determinable descriptors of

 class members' behaviors which do not depend upon the state of mind of class

 members. See Multi-Ethnic Immigrant Workers Organizing Network, 246 F.R.D.

 at 630; Vietnam Veterans Against the War v. Benecke, 63 F.R.D. 675, 679-80

 (W.D. Mo. 1974). It also ensures that any injunctive relief awarded will apply

 only to those protestors engaged in or observing non-violent activity and to those

 who lawfully record it.

       Defendant's objection to the lack of a temporal time limit lacks merit. The

 very nature of an injunctive class contemplates that there will be class members

 who can only be determined in the future and does not preclude certification. See,

 e.g. , Postawko, 910 F.3d at 1035-36 (affirming class including future inmates who

 will be diagnosed with HCV). Plaintiffs have met their burden of demonstrating

 that the proposed class, as redefined, is adequately defined and ascertainable.



                                            6

                                         A - 007
    Appellate Case: 19-8011    Page: 7     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 78 of
                                                                of 17
                                                                   21 PagelD
                                                                      PageID #:
                                                                             #: 4081
                                                                                4138



                                Rule 23(a)'s Requirements

 A.      Numerosity

         Rule 23(a)(l) requires that the class be sufficiently numerous such that

 joinder of all members would be impracticable. Rule 23(a)(l) "must be read

 liberally in the context of civil rights suits." Ahrens v. Thomas, 570 F.2d 286, 288

 (8th Cir. 1978). In assessing whether the numerosity requirement has been met,

 courts examine factors such as the number of persons in the proposed class, the

 nature of the action, the size of the individual claims, and the inconvenience of

 trying individual claims. Paxton v. Union Nat'l Bank, 688 F.2d 552, 561 (8th Cir.

 1982). Joinder of all members may be impracticable where the class includes

 individuals who may become members in the future but who are currently

 unidentifiable. See Phillips v. Joint Legis. Committee on Performance and

 Expenditure Review ofState of Miss., 637 F.2d 1014, 1022 (5th Cir. 1981) (finding

 that "joinder of unknown individuals is certainly impracticable"). "It is not

 necessary to specify an exact number or to prove the identity of each class

 member, rather the plaintiffs must only show a reasonable estimate of the number

 of class members." Halbach v. Great-West Life & Annuity Ins. Co., 2007 WL

 1018658, at *3 (E.D. Mo. Apr. 2, 2007) (internal quotation marks and citation

 omitted).




                                             7

                                          A - 008
      Appellate Case: 19-8011   Page: 8     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 89 of
                                                                of 17
                                                                   21 PagelD
                                                                      PageID #:
                                                                             #: 4082
                                                                                4139



         Defendant does not challenge numerosity, and the Court finds that plaintiffs

 have met their burden of establishing that the numerosity requirement is met in this

 case. The evidence submitted to the Court demonstrates that hundreds of people

 participated in the protests and will likely do so in the future. The identity of these

 future protestors and observers is unknown, making joinder impracticable. "In

 such a case the requirement of Rule 23(a)(l) is clearly met .... " Phillips, 637

 F.2d at 1022. Moreover, having each putative plaintiff file a separate suit would

 constitute a waste of judicial resources, as the trials would involve duplicative

 witnesses and evidence. For these reasons, the Court concludes the numerosity

 requirement has been satisfied.

 B.      Commonality

         Rule 23(a)(2) requires that there be "questions of law or fact common to the

 class." Fed. R. Civ. P. 23(a)(2). Plaintiffs must show that their class claims

 "depend upon a common contention" that "is capable of class wide resolution,"

 such that "determination of its truth or falsity will resolve an issue that is central to

 the validity of each one of the claims in one stroke." Dukes, 564 U.S. at 350. But,

 commonality "'does not require that every question of law or fact be common to

 every member of the class ... and may be satisfied, for example, where the

 question of law linking the class members is substantially related to the resolution

 of the litigation even though the individuals are not identically situated."'


                                             8

                                          A - 009
      Appellate Case: 19-8011   Page: 9     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:   4:17-cv-02455-CDP Doc.
                           Doc.#:  157 Filed:
                               #: 160-1 Filed: 05/07/19 Page: 10
                                               05/21/19 Page: 9 ofof17
                                                                     21PagelD
                                                                        PageID#:#:4083
                                                                                   4140



 Downing v. Goldman Phipps PLLC, 2015 WL 4255342, at *4 (E.D. Mo. July 14,

  2015) (quoting Paxton, 688 F.2d at 561). "[A] single common question will do for

 purposes of Rule 23(a)(2)." Ebert v. General Mills, Inc., 823 F.3d 472, 478 (8th

  Cir. 2016) (internal quotation marks and citation omitted). The key inquiry is "the

  capacity of a class-wide proceeding to generate common answers apt to drive the

 resolution of the litigation." Dukes, 564 U.S. at 350.

        Plaintiffs have met their burden of establishing that the commonality

 requirement is met in this case. Plaintiffs' claims for prospective injunctive relief

 present common questions of law and fact with respect to defendant's

 unconstitutional policies and practices relating to protests against the police,

  including the following: defendant's alleged custom or policy permitting any

  officer to declare an unlawful assembly in the absence of the force or violence

 requirement of St. Louis City Ordinance 17.16.275 and Mo. Rev. Stat.§ 574.060,

 in violation of plaintiffs' first and fourth amendment rights; defendant's alleged

 custom or policy permitting officers to issue vague dispersal orders to protestors

 exercising their first amendment rights in an arbitrary and retaliatory way and then

 enforcing those dispersal orders without sufficient notice and opportunity to

 comply before subjecting plaintiffs to uses of force or arrest, in violation of the

 First and Fourth Amendment; defendant's alleged custom or policy of using

 chemical agents without warning on plaintiffs engaged in expressive activity that is


                                            9

                                        A - 010
    Appellate Case: 19-8011    Page: 10     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 10
                                                             11 of
                                                                of 17
                                                                   21 PagelD #: 4084
                                                                      PageID #: 4141



  critical or police or against plaintiffs who are recording police in retaliation for the

  exercise of their first amendment rights, in violation of the First, Fourth, and

 Fourteenth Amendments; and defendant's alleged custom or policy of macing and

 using gratuitous force on plaintiffs who are recording police activity and/or voicing

  criticism of police and for no readily apparent, legitimate law enforcement

 purpose, contrary to official written policy regarding the recording of police

  activity set out in Special Order 1-06. "While a putative class seeking damages for

  such claims might struggle to satisfy Rule 23(a)(2), a class certified under Rule

 23(b )(2) seeking only injunctive and declaratory relief suffers no such difficulty."

 Postawko, 910 F.3d at 1038.

        The commonality requirement is satisfied here because plaintiffs are

 challenging only the customs and policies of defendant relating to protests against

 the police and not any particular officer's treatment of any particular plaintiff. See,

 e.g., Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 797 (8th Cir. 2014)

 (certification proper because defendant had a specific company policy - the

 payment ofK-code time for donning, doffing, and walking - that applied to all

 class members.); In re Zurn, 644 F .3d at 619 n. 7 (evidence of a universal defect

 raised critical question common to all members of the certified classes).

        Defendant argues that the commonality element is not satisfied because

 plaintiffs cannot demonstrate that the injury to future class members will be the


                                             10

                                         A - 011
    Appellate Case: 19-8011     Page: 11     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 11of17
                                                             12 of 21 PagelD #: 4085
                                                                      PageID #: 4142



 same. The Eighth Circuit rejected this argument in Postawko, finding that it

 mischaracterized the nature of plaintiffs' claims, which were based on exposure to

 the same policy. 910 F.3d at 1038. The "same injury" requirement requires only

 that class members face a violation of their constitutional rights by the same

 unlawful customs or policies, which is clearly present in this case, not that each

 class member suffer identical resulting harm. Id. As in Potawsko, plaintiffs allege

 the same constitutional injury, which is exposure to the same unconstitutional

 policies and customs of defendant. The Court finds that plaintiffs have met their

 burden of establishing that the commonality requirement is met in this case.

 C.      Typicality

         The typicality requirement is met when the claims or defenses of the

 representative party are typical of those of the class. Fed. R. Civ. P. 23(a)(3). The

 requirement "is fairly easily met so long as other class members have claims

 similar to the named plaintiff." DeBoer v. Mellon Mortgage Co. , 64 F.3d 1171,

  1174 (8th Cir. 1995). In determining typicality, courts consider whether the named

 plaintiffs' claim "arises from the same event or course of conduct as the class

 claims, and gives rise to the same legal or remedial theory." Alpern v. UtiliCorp

  United, Inc., 84 F.3d 1525, 1540 (8th Cir. 1996).

         Plaintiffs have met their burden of establishing that the typicality

 requirement is met in this case. Plaintiffs' claims and the claims of putative class


                                             11

                                         A - 012
      Appellate Case: 19-8011   Page: 12     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 12
                                                             13 of
                                                                of 17
                                                                   21 PagelD #: 4086
                                                                      PageID #: 4143



  members are for prospective injunctive relief only and based on the same policies

  and customs of defendant. The named plaintiffs allegedly experienced the same

 harms as the putative class members, including exposure to chemical munitions

 without adequate warning or justification, arbitrary enforcement of ordinances and

  orders, and gratuitous and excessive uses of force in retaliation for the exercise of

  constitutionally protected rights, and those harms are typical of those allegedly

  suffered by the putative class as demonstrated by the evidence submitted at the

 preliqiinary injunction hearing.

        Defendant contends that the typicality requirement is not satisfied because

 the named plaintiffs were subjected to the challenged policies and customs under

 varying circumstances and suffered different resulting harms. This argument was

 rejected by the Eighth Circuit in Postawko, which emphasized that '"factual

 variations in the individual claims [for prospective injunctive and declaratory

 relief] will not normally preclude class certification if the claim arises from the

 same event or course of conduct as the class claims, and gives rise to the same

 legal or remedial theory."' 910 F.3d at 1039 (quoting Alpern, 84 F.3d at 1540).

 As plaintiffs' claims arise from the same events and course of conduct as the class

 claims and rely upon the same legal or remedial theory as the class claims, the

 typicality element is met in this case.




                                             12

                                           A - 013
    Appellate Case: 19-8011     Page: 13      Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed:05/07/19
                                              05/21/19 Page:
                                                       Page:13
                                                             14of
                                                               of17
                                                                  21PagelD
                                                                    PageID#:#:4087
                                                                               4144



 D.      Adequacy

         Rule 23(a)(4) requires that the class representative and class counsel will

 "fairly and adequately protect the interests of the class." The adequacy

 requirement is met where: "( 1) the representatives and their attorneys are able and

 willing to prosecute the action competently and vigorously; and (2) each

 representative's interests are sufficiently similar to those of the class that it is

 unlikely that their goals and viewpoints will diverge." Carpe v. Aquila, Inc., 224

 F.R.D. 454, 458 (W.D. Mo. 2004) (internal quotation marks and citation omitted).

 This requirement "serves to uncover conflicts of interest between named parties

 and the class they seek to represent." Amchem Products, Inc. v. Windsor, 521 U.S.

 591 , 625 (1997).

         Defendant does not dispute that plaintiffs' counsel can adequately represent

 the putative class members, as proposed class counsel has extensive experience

 prosecuting complex civil rights class actions seeking prospective relief. The

 Court also finds that the proposed class counsel will vigorously represent the

 plaintiffs in this action. However, defendant challenges the. adequacy of the named

 representatives, claiming that Ahmad engaged in unlawful activity while the others

 claimed only "observer status." Defendant's arguments are without merit. The

 proposed class representatives fall within the class as redefined by the Court. As

 the named plaintiffs' interests are aligned with and not antagonistic to those of the


                                             13

                                          A - 014
      Appellate Case: 19-8011   Page: 14      Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 14
                                                             15 of
                                                                of 17
                                                                   21 PagelD #: 4088
                                                                      PageID #: 4145



  proposed class, the Court concludes that plaintiffs have met their burden of

  demonstrating that the adequacy of representation requirement is satisfied in this

  case.

                               Rule 23(b)(2)'s requirements

          To certify the class, plaintiffs must also prove satisfaction of the Rule

  23(b )(2) requirements: that "the party opposing the class has acted or refused to act

  on grounds that apply generally to the class, so that final injunctive relief or

  corresponding declaratory relief is appropriate respecting the class as a whole."

  Fed. R. Civ. P. 23(b)(2). Although a Rule 23(b)(2) class is not required to satisfy

  the additional predominance and superiority requirements of Rule 23(b)(3), "'the

  class claims must be cohesive."' Ebert, 823 F.3d at 480 (quoting Barnes v. Am.

  Tobacco Co., 161 F.3d 127, 143 (3d Cir. 1998)). For purposes of23(b)(2),

  cohesiveness requires that "the relief sought must perforce affect the entire class at

  once." Dukes, 564 U.S. at 361-62. In contrast, cohesiveness is lacking where

  "each individual class member would be entitled to a different injunction or

  declaratory judgment against the defendant." Id. at 360 (alteration omitted).

  "Because one purpose of Rule 23(b )(2) was to enable plaintiffs to bring lawsuits

  vindicating civil rights, the rule must be read liberally in the context of civil rights

  suits." Coley v. Clinton, 635 F.2d 1364, 1378 (8th Cir. 1980) (internal quotation

  marks and citation omitted).


                                              14


                                          A - 015
    Appellate Case: 19-8011      Page: 15     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 15of17
                                                             16 of 21 PagelD #: 4089
                                                                      PageID #: 4146



        Here, plaintiffs are challenging defendant's implementation of and

  adherence to unconstitutional customs and policies relating to protest activity

  directed at police. Plaintiffs allege that these customs and policies will continue to

  be applied to individuals in the future who participate, observe, or record this type

  of protest activity in traditional or designated public fora within the City of St.

  Louis. , As the putative class seeks only declaratory and prospective injunctive

  relief, "a single injunction or declaratory judgment would provide relief to each

  member of the class." Ebert, 823 F.3d at 480 (internal quotation ~arks and

  citation omitted).

        The case at bar is similar to the case Multi-Ethnic Immigrant Workers

  Organizing Networkv. City ofLos Angeles, 246 F.R.D. 621 (C.D. Cal. 2007), in

  which the district court certified a class of protestors challenging police customs

  and policies relating to protest activity. In granting class certification, the court

  found that it was "patently obvious" that the defendants had "acted or refused to

  act on grounds generally applicable to the class" based on the protestors'

  allegations that the police had unconstitutionally declared an unlawful assembly

  and dispersed the protestors and had failed to adopt and implement policies to

  prevent the infringement of the protestors' constitutional rights. Id. at 633. The

  same is true in this case, and defendant does not dispute that plaintiffs have met the

  requirements of Rule 23(b)(2). Plaintiffs have met their burden of demonstrating


                                             15

                                         A - 016
    Appellate Case: 19-8011     Page: 16     Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed: 05/07/19
                                              05/21/19 Page:
                                                       Page: 16
                                                             17 of
                                                                of 17
                                                                   21 PagelD #: 4090
                                                                      PageID #: 4147



  that defendant has acted - and continues to act - on grounds generally applicable

  to the members of the putative class. Therefore, plaintiffs satisfy Rule 23(b )(2)'s

  requirements. Class certification is therefore appropriate.

                           Defendant's Remaining Arguments

        Finally, defendant argues that class certification is inappropriate because it

  may have a preclusive effect in other pending actions for damages arising out of

 the protests at issue here. This argument cannot defeat class certification as such a

 ruling is not one on the merits and therefore has no preclusive effect. Any

  concerns regarding the preclusive effect that a final judgment in this case might

 have on other, later-filed cases is appropriately raised in those cases and is not an

  issue properly before this Court.

                                        Conclusion

        For the foregoing reasons, the putative class, as redefined, is appropriate for

  certification under Rule 23(b )(2).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs' second motion to certify class

  [110] is granted only as set forth above.

        IT IS FURTHER ORDERED that named plaintiffs Maleeha Ahmad, W.

 Patrick Mobley, and Pamela Lewczuk are appointed as class representatives to

 represent the following class:


                                              16

                                         A - 017
    Appellate Case: 19-8011     Page: 17      Date Filed: 05/21/2019 Entry ID: 4790056
 Case:4:17-cv-02455-CDP
Case:  4:17-cv-02455-CDP Doc.
                          Doc.#:  157 Filed:
                              #: 160-1 Filed:05/07/19
                                             05/21/19 Page:
                                                      Page: 17
                                                            18 of
                                                               of 17
                                                                  21 PagelD
                                                                     PageID #:#:4091
                                                                                4148



        persons who will in the future participate in or observe non-violent public
        demonstrations and/or who record such public demonstrations and/or police
        activities at the public demonstrations for the exercise of constitutional
        rights of free speech and assembly in the City of St. Louis.


        IT IS FURTHER ORDERED that Anthony E. Rathert, Jessie M. Steffan,

 and Omri E. Praiss of the American Civil Liberties Union of Missouri Foundation,

 906 Olive Street, Suite 1130, St. Louis, Missouri 63101 and Gillian R. Wilcox of

 the American Civil Liberties Union of Missouri Foundation, 406 W. 34th St., Suite

 420, Kansas City, Missouri 64111 are appointed as class counsel.




                                         ~I)~
                                         CATHERINE D. PERR~
                                         UNITED STATES DISTRJCT JUDGE

 Dated this 7th day of May, 2019.




                                          17

                                      A - 018
    Appellate Case: 19-8011   Page: 18    Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160-1 Filed: 05/21/19 Page: 19 of 21 PageID #: 4149



      574.060. Refusal to disperse - penalty. - 1. A person
    commits the offense of refusal to disperse if, being
    present at the scene of an unlawful assembly, or at the
    scene of a riot, he or she knowingly fails or refuses to
    obey the lawful command of a law enforcement officer to
    depart from the scene of such unlawful assembly or riot.

      2.  The offense of refusal to disperse is a class C
    misdemeanor.




                                     A - 019
    Appellate Case: 19-8011   Page: 19   Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160-1 Filed: 05/21/19 Page: 20 of 21 PageID #: 4150



    St. Louis R.C.     §   15.52.010 - Defined .

    Any two persons who shall, in this City, assemble together,
    or, being assembled, shall act in concert to do any
    unlawful act with force or violence, against the property
    of this City, or the person or property of another, or
    against the peace or to the terror of others, and shall
    make any movement or preparation therefor, and every person
    present at such meeting or assembly, who shall not endeavor
    to prevent the commission or perpetration of such unlawful
    act, shall be guilty of a misdemeanor.

    § 17.16.275 - Impeding and interfering with pedestrian and
    vehicular traffic.
    A. No person, or persons congregating with another or
    others, shall stand or otherwise position himself or
    herself in any public place in such a manner as to
    obstruct, impede, interfere, hinder or delay the reasonable
    movement of vehicular or pedestrian traffic.
    B. No person, or persons congregating with another or
    others, shall stand or otherwise position himself or
    herself in any entrance, exit, corridor or passage of any
    public building in such a manner as to obstruct, impede,
    interfere, hinder or delay the reasonable movement of
    vehicular or pedestrian traffic.
    C. No person, or persons congregating with another or
    others, shall stand or otherwise position himself or
    herself at the entrance or exit to a private building,
    including driveway, entrance to a garage and entrance to a
    parking pad, in such a manner as to obstruct, impede,
    interfere, hinder or delay the reasonable movement of
    vehicular or pedestrian traffic.
    D. No person, or persons congregating with another or
    others, shall for the purpose of selling or offering for
    sale goods or services without a license; or soliciting a
    ride, employ~ent, business, or contributions from vehicular
    traffic: 1. Stand or otherwise position himself or herself
    in any public place; 2. Stand or otherwise position himself
    of herself at the entrance or exit to a private building or
    public building, including the driveway, entrance/exit to a
    garage and entrance/exit to a parking pad.
    E. No person who has committed an act or acts within the
    description of subsections (A) through (D) above, upon
    being given an order by a police officer, state trooper,
    marshal, ranger, firefighter, Missouri authorized security
    guard, or other authorized law enforcement or emergency-
    response personnel to disperse, clear, or otherwise move,




                                     A - 020
    Appellate Case: 19-8011   Page: 20   Date Filed: 05/21/2019 Entry ID: 4790056
Case: 4:17-cv-02455-CDP Doc. #: 160-1 Filed: 05/21/19 Page: 21 of 21 PageID #: 4151



    shall fail or refuse to obey such order. Such failure or
    refusal shall constitute the separate offense of failure to
    obey a dispersing order by a police officer, state trooper,
    marshal, ranger, firefighter, Missouri authorized security
    guard, o+ other authorized law enforcement or emergency
    response personnel.
    F. Any person violating any of the provisions of this
    section shall, for each such violation, be guilty of a
    Class A misdemeanor and upon conviction shall be subject to
    a fine of no less than one hundred dollars ($100) and not
    more than five hundred dollars ($500) or by imprisonment
    for not more than ninety days, or by both fine and
    imprisonment.




                                     A - 021
    Appellate Case: 19-8011   Page: 21   Date Filed: 05/21/2019 Entry ID: 4790056
